DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and are allowed.

Terminal Disclaimer
The USPTO has approved, on 7/14/21, the Terminal Disclaimer filed on 7/14/21, with regards to double patenting in view of US application 16213949 and US patent 10399457.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	

	The following is the Examiner's statement of reasons for allowance:
	Doerksen discloses an electric vehicle comprising a board including deck portions each configured to receive a foot of a rider, and a wheel assembly disposed between the deck portions. A motor assembly may be mounted to the board and configured to propel the electric vehicle using the wheel assembly. At least one orientation sensor may be configured to measure orientation information of the board, and at least one pressure-sensing transducer may be configured to determine rider presence information. A motor controller may be configured to receive the orientation information and the rider presence information, and to cause the motor assembly to propel the electric vehicle based on the orientation and presence information.
	Hiramatsu discloses a motorized balance board that includes a wheel rotation angle detecting sensor, a gyrosensor, and an acceleration sensor. An arithmetic operation unit calculates a rotation angle change value, a rotation angle value, a tilt angle change value, and a tilt angle value, based on signals output from the wheel rotation angle detecting sensor, the gyrosensor, and the acceleration sensor. When the control mode is a riding mode, a control mode switch element switches the control mode to a standby mode based on the rotation angle change value, the rotation angle value, the tilt angle change value, and the tilt angle value.
	Amsbury discloses a class of transporters for carrying an individual over ground having a surface that may be irregular. Various embodiments have a motorized drive, mounted to the ground-contacting module that causes operation of the transporter in an 
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 13 and 20. The prior art does generally discuss key elements related to claimed invention, including a hub motor coupled to a wheel of a vehicle, a tiltable board, and generally receiving orientation information of the board or vehicle and controlling the vehicle based on such information. However, the claimed invention also recites aspects regarding wherein the motor controller is configured to respond to an indication that the vehicle is travelling in a reverse direction by progressively hindering a responsiveness of the motor controller to the orientation information, and to automatically turn the hub motor off or locking the hub motor based on the responsiveness reaching a threshold. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Examiner, Art Unit 3668